I N THE COURT OF APPEALS OF TENNESSEE

                                            EASTERN SECTI ON             FILED
                                                                            July 8, 1997

                                                                         Cecil Crowson, Jr.
                                                                         Appellate C ourt Clerk
RONALD E. LEONARD a nd wi f e                      )   WASHI NGTON COUNTY
VI CKI E J . LEONARD                               )   03A01- 9611- CH- 00370
                                                   )
       Pl a i nt i f f s - Appe l l e e s          )
                                                   )
                                                   )   HON. THOMAS J . SEELEY, J R. ,
       v.                                          )   J UDGE
                                                   )
                                                   )
BUTLER MARKLAND, Cont r a c t or                   )
                                                   )
       De f e nda nt - Appe l l a nt               )   AFFI RMED AND REMANDED




M STANLEY GI VENS OF J OHNSON CI TY FOR APPELLANT
 .

ROBERT D. ARNOLD OF J OHNSON CI TY FOR APPELLEES




                                    O P I N I O N




                                                                        Godda r d, P. J .




               Thi s c ont r ove r s y a r os e a s a r e s ul t of a c ont r a c t

e n t e r e d i nt o be t we e n Robe r t E. Le ona r d a nd hi s wi f e , Vi c ki e J .

Le o n a r d a nd But l e r M r kl a n d.
                             a                   The c ont r a c t pr ovi de d t ha t M .
                                                                                       r

M r k l a n d woul d bui l d a hou s e on a l ot owne d by t he Le ona r ds a t a
 a

t o t a l c os t of $96, 000.
                The Tr i a l Cour t f ound i n a c c or da nc e wi t h t he c ompl a i n t

t h a t t h e r e we r e nume r ous de f e c t s i n c onne c t i on wi t h t he

c o n s t r u c t i on of t he hous e a nd t ha t i t wa s not bui l t i n a

wo r k ma n l i ke ma nne r .   He a c c or di ngl y e nt e r e d a j udgme nt of

$ 3 0 , 2 6 7 . 06, a f t e r gi vi ng c r e di t f or $3500, whi c h wa s t he ba l a n c e

o we d o n t he c ont r a c t a nd wa s be i ng he l d by a ba nk.



                M . M r kl a nd a ppe a l s , r a i s i ng t he f ol l owi ng t wo i s s ue s :
                 r   a



                 W t he r t he Tr i a l Cour t e r r e d i n gr a nt i ng a
                   he
         J u dgme nt f or a n e nt i r e l y ne w, a nd be t t e r a i r
         c o ndi t i oni ng uni t ?

                W t he r t he Tr i a l Cour t e r r e d i n gr a nt i ng a
                  he
         J u dgme nt t o r e pl a c e r a t he r t ha n r e pa i r ot he r i t e ms i n
         t h e hous e ?



                Our r e a di ng of t he r e c or d a nd t he a ppe l l a t e br i e f s of

t h e p a r t i e s , pe r s ua de s us t he e vi de nc e pr e ponde r a t e s i n f a vor o f

t h e Tr i a l Cour t ' s de t e r mi n a t i on a s t o bot h i s s ue s , a nd t ha t t hi s

i s a n a ppr opr i a t e c a s e f or a f f i r ma nc e unde r Rul e 10( a ) of t hi s

Co u r t .



                The Tr i a l Cour t i s a c c or di ngl y a f f i r me d a nd t he c a us e

i s r e ma nde d f or c ol l e c t i on of t he j udgme nt a nd c os t s be l ow.

Co s t s o f a ppe a l a r e a dj udge d a ga i ns t M . M r kl a nd a nd hi s s ur e t y .
                                                      r   a



                                             _______________________________
                                             Hous t on M Godda r d, P. J .
                                                        .




                                                2
CONCUR:



_ _ _ _ _ _ _ ___________________ ______
He r s c he l P. Fr a nks , J .



_ _ _ _ _ _ _ _ ________________________
Do n T. M M r a y, J .
                c ur




                                           3